762 F.2d 1006
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RAYMOND N. DEFONDE; AGNES DEFONDE, PLAINTIFFS-APPELLANTS,v.CITY OF STRUTHERS; THE MUNICIPAL POLICE DEPARTMENT OFSTRUTHERS; AND JEFFERY C. PANTALL, DEFENDANTS-APPELLEES.
NO. 84-3028
United States Court of Appeals, Sixth Circuit.
4/4/85

ORDER
BEFORE:  LIVELY, Chief Judge; JONES, Circuit Judge; and WEICK, Senior Circuit Judge.


1
This matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiffs appeal from the district court's order granting summary judgment for defendants in this diversity action.  Plaintiffs initiated this action against Jeffery Pantell, police officer, the city of Struthers and the Municipal Police Department of the city of Struthers on February 26, 1982.  The complaint alleges that defendant Pantell, while acting within the scope of his employment, willfully or recklessly and negligently operated a motor vehicle at a high rate of speed causing a collision with the motor vehicle occupied by plaintiffs.  The complaint further alleges that plaintiffs suffered bodily injury and incurred medical expenses and loss of compensation.  Plaintiffs seek $10,000.00 in damages.


3
Upon consideration of defendants' motion for summary judgment and plaintiffs' response, the district court granted summary judgment for defendants holding that defendants were absolutely immune under Ohio Revised Code Sec. 701.02.  Agnew v. Porter, 23 Ohio St. 2d 18, 260 N.E.2d 830 (1970); Haverlack v. Portage Homes, Inc., 2 Ohio St. 3d 26, 442 N.E.2d 747 (1982); King v. Williams, 50 Ohio St. 3d 137, 449 N.E.2d 452 (1983).


4
Upon consideration, this Court is constrained to agree with the conclusion of the district court.


5
Accordingly, it is ORDERED that the district court's order be, and is hereby, affirmed for the reasons stated in the memorandum opinion and order of Judge Alvin I. Krenzler, dated November 30, 1983.  Rule 9(d)(3), Rules of the Sixth Circuit.